Citation Nr: 0102267	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-20 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the veteran's claim for entitlement to service 
connection for right shoulder dislocation, status post 
hemiarthroplasty.

Entitlement to Department of Veterans Affairs disability 
compensation for right shoulder dislocation, status post 
hemiarthroplasty, pursuant to the provisions of 38 U.S.C.A. 
§ 1151 (West Supp. 1999).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Hilary L. Goodman


INTRODUCTION

The veteran had active service from January 1951 to October 
1952.

This appeal arises from a July 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona that denied the veteran's request to reopen 
his claim for entitlement to service connection for right 
shoulder dislocation, status post hemiarthroplasty, and 
denied his claim for VA disability compensation for right 
shoulder dislocation, status post hemiarthroplasty, pursuant 
to the provisions of 38 U.S.C.A. § 1151 (West Supp. 1999).

This final decision will be limited to the issue of whether 
new and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for 
right shoulder dislocation, status post hemiarthroplasty.  
The issue of entitlement to VA disability compensation for 
right shoulder dislocation, status post hemiarthroplasty, 
pursuant to the provisions of 38 U.S.C.A. § 1151, will be 
addressed in the remand portion of this decision.


FINDINGS OF FACT

1.  In an unappealed rating decision dated in an August 1998, 
the RO denied the veteran's claim for entitlement to service 
connection for right shoulder dislocation, status post 
hemiarthroplasty.

2.  Evidence received since the 1998 rating decision, which 
consists of copies of VA medical records, copies of pages 
from medical treatises and magazines, copies of pictures, 
additional records of the veteran's April 1998 VA 
hospitalization, several statements from a physical 
therapist, a statement from a VA physician, VA outpatient 
treatment records, a report of a VA orthopedic examination, 
and testimony at a hearing on appeal are either duplicative, 
cumulative in nature or of no probative value.


CONCLUSION OF LAW

The evidence received since the RO denied entitlement to 
service connection for right shoulder dislocation, status 
post hemiarthroplasty, in a rating decision dated in August 
1998 is not new and material; the veteran's claim may not be 
reopened. 38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is requesting that his claim for entitlement to 
service connection for right shoulder dislocation, status 
post hemiarthroplasty, be reopened.  The veteran's claim for 
service connection had been denied in an August 1998 rating 
decision in which it was concluded that his right shoulder 
disability was not shown to be the result of service.  The 
evidence pertinent to the issue of service connection for 
right shoulder dislocation, status post hemiarthroplasty, 
which was of record at the time of the decision, included a 
record from the Office of the Surgeon General, reports of VA 
hospitalizations in April 1994 and in April 1998, VA 
treatment records dated from December 1992 to February 1998, 
pictures of the veteran from service and a report of a March 
1998 VA medical examination.

In summary, these records did not show complaints, findings, 
treatment or diagnosis of a right shoulder disability during 
service.  The first record pertaining to any right upper 
extremity problem is a December 1992 VA outpatient treatment 
which reflects that the veteran complained of right arm 
numbness.  The impression on X-ray examination of the right 
shoulder in February 1998 included advanced osteoarthritic 
changes.

At the time of the veteran's March 1998 VA examination he 
reported that he fell in a foxhole in Korea in 1952, 
separating his right shoulder, and that it had caused him 
problems since.  He indicated that he underwent 
reconstructive right shoulder surgery in 1956 because of 
recurrent dislocations.  Diagnoses included severe 
degenerative joint disease, right shoulder; no reference to 
the etiology of the veteran's right shoulder disability was 
reported.  In April 1998, at a VA medical facility, he 
underwent a right shoulder hemiarthroplasty.

In determining whether to reopen a previously denied claim, 
the Board must first determine whether the evidence is new 
and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  If 
it is determined that new and material evidence is presented 
or secured with respect to a claim that has been disallowed, 
VA must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.
Thus, the Board must perform a three-step analysis when a 
veteran seeks to reopen a claim based on new evidence.  
Winters v. West, 12 Vet. App. 203 (1999).  See Hodge v. West, 
155 F.3d 1356, 1362 (Fed. Cir. 1998) (overruling the test set 
forth in Colvin v. Derwinski, 1 Vet. App. 171 (1991), which 
stated that "new" evidence was "material" if it raised a 
reasonable possibility that, when viewed in the context of 
all the evidence, the outcome of the claim would change); 
Elkins v. West, 12 Vet. App. 209 (1999) (stating that, after 
Hodge, new and material evidence may be presented to reopen a 
claim, even though the claim is ultimately not well 
grounded).

The documents which have been made part of the record since 
the August 1998 rating decision include copies of the 
veteran's VA medical records, copies of several pages from 
medical treatises and magazines, copies of pictures, 
additional records of the veteran's VA hospitalization in 
April 1998, several statements from Mari D., a physical 
therapist, a September 1998 statement from a VA physician, 
additional VA outpatient treatment records dated through June 
1999, a report of a July 1999 VA orthopedic examination, and 
testimony by the veteran at a November 1999 hearing on 
appeal.

In attempting to reopen his claim, the veteran continues to 
aver that he separated his right shoulder after diving into a 
foxhole.  A veteran is entitled to compensation for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease in the active military, naval, 
or air service.  38 U.S.C.A. § 1110 (West 1991).  "A 
determination of service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 
(1993).

Many of the documents submitted by the veteran, including 
copies of his VA medical records, copies of several pages 
from medical treatises and magazines, and copies of pictures, 
are not new.  In July 1999, at the time of the VA orthopedic 
examination, the veteran reported as he did at the time of 
the March 1998 VA examination: he stated that he injured the 
right shoulder in 1952 in Korea and that he had surgery in 
1956.  However, no diagnosis of a current right shoulder 
disability as being related to service has been made.  At the 
aforementioned hearing the veteran submitted numerous 
documents which were previously of record.  It is true that 
the veteran unquestionably has very substantial right 
shoulder disability; that fact, however, was established 
before August 1998.  What was lacking then--and is still 
missing from the record now--is evidence from competent 
sources, e.g. physicians, linking the current right shoulder 
disability to his combat experiences in Korea or otherwise 
attributing that disability to his military service.


ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for right shoulder 
dislocation, status post hemiarthroplasty.  To this extent, 
the appeal is denied.



REMAND

The veteran is seeking VA disability compensation for right 
shoulder dislocation, status post hemiarthroplasty pursuant 
to the provisions of 38 U.S.C.A. § 1151.  This claim has been 
denied as not well-grounded.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
___ (2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the veteran if the Board of 
Veterans' Appeals (Board) were to proceed to issue a decision 
at this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 
57 Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Accordingly, this case is REMANDED for the following:
1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.

2.  Upon completion of the above, the RO 
should re-adjudicate the veteran's claim 
for VA disability compensation for right 
shoulder dislocation, status post 
hemiarthroplasty, pursuant to the 
provisions of 38 U.S.C.A. § 1151.  If the 
remaining benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 


